Citation Nr: 0524783	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
November 1968 to September 1972, including service in Vietnam 
from November 1969 to October 1970.  The veteran died in July 
1997.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant had a Travel Board hearing with the undersigned 
Judge at the RO in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is inextricably intertwined with the issue of entitlement to 
service connection for the veteran's cause of death, and 
these issues must be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, the 
Board defers consideration of this issue pending the 
development requested below.
The veteran died in July 1997.  His death certificate lists 
the immediate cause of his death as acute mixed drug 
intoxication (morphine, methadone, propoxyphene, and 
diazepam).  Although the death certificate indicates that he 
was dead on arrival (DOA) at the hospital and an autopsy was 
performed, it does not appear that the autopsy/toxicology 
report has been added to the claims file.  

In addition, in a statement received in May 2002, the 
appellant indicated that a VA psychiatrist at the VA Medical 
Center (VAMC) in Montrose, New York treated the veteran until 
1997 when he was transferred to the VAMC in Castle Point, New 
York.  As required under 38 C.F.R. § 3.159(c)(3), VA must 
attempt to procure treatment records identified by the 
appellant.  See 38 C.F.R. § 3.159(c) (2004).

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In multiple statements, the appellant has claimed 
that the veteran used drugs due to or as a way to cope with 
his service-connected psychiatric disability of PTSD.  In 
addition, numerous VA treatment records show that the veteran 
suffered from drug abuse.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that a veteran 
can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See also VAOPGCPREC 7-99 
(holding that a substance abuse disability caused by a 
service-connected disability can be service connected under 
section 3.310(a) for purposes of VA benefits).

Accordingly, this case is REMANDED for the following:

1.  Request that the appellant complete 
any necessary releases authorizing VA to 
request the veteran's medical records 
from the private health care provider who 
provided the October 1995 statement 
included in the file, and make 
arrangements to obtain the veteran's 
treatment records from the private 
physician for the period from February 
1988 to the July 1997.    

2.  Request that the appellant complete 
any necessary releases authorizing VA to 
request the veteran's medical records 
from the private health care provider who 
provided the October 1995 statement 
included in the file, and make 
arrangements to obtain the veteran's 
treatment records from the certified 
social worker for the period from June 
1983 to the July 1997.  

3.  Request that the appellant complete 
any necessary releases authorizing VA to 
request the veteran's toxicology 
report/autopsy from the appropriate 
authority.  It is also noted that the 
appellant indicated that she had a copy 
of the veteran's toxicology report in a 
February 1999 statement.    

4.  Obtain any outpatient treatment 
records for the veteran's PTSD disability 
from the VA Medical Center in Montrose, 
New York from January 1983 to July 1997.  
Specifically request any records of 
treatment or written statements composed 
after the veteran's death by the VA 
psychiatrist at the VA Medical Center in 
Montrose, New York (referenced in the 
September 1998 statement located in the 
claims file from the Chief of Health 
Administrative Services at that facility) 
for the time period from January 1983 to 
September 1998.

5.  Thereafter, secure a VA medical 
opinion to determine whether the 
veteran's cause of death is related to a 
service-connected disability.  The 
examiner must express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran suffered from a drug 
abuse disability due to the veteran's 
service-connected PTSD disability or 
aggravated by the service-connected PTSD 
disability.  If the examiner determines 
that the veteran had a drug abuse 
disability aggravated by his service-
connected PTSD, the examiner should 
indicate the extent of such aggravation.  
A complete rationale for the examiner's 
opinion should be provided.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.  If the examiner is unable to 
give the requested opinion(s), the reason 
for the inability to give the opinion(s) 
should be stated.

6.  Thereafter, readjudicate the 
appellant's claims for entitlement to 
service connection for the veteran's 
cause of death and entitlement to 
Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and her representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since April 2004.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




